Citation Nr: 0019253	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  94-15 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

2.  Entitlement to an increased rating for post-operative 
residuals of left shoulder dislocation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1979 to April 
1983, and an earlier unverified period is also indicated.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from August 1993 and August 1995 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

In view of the comments of the VA examiner in May 1997 that 
the appellant has left cervical radiculopathy and that his 
symptomatology as reported during service was suggestive of 
left cervical radiculopathy, the appellant is free to file a 
claim for service connection for left cervical 
radiculopathy.  The Board does not have jurisdiction over 
this claim.  Jurisdiction does indeed matter and it is not 
"harmless" when the VA during the claims adjudication 
process fails to consider threshold jurisdictional issues.  
A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be pain to any 
individual under the laws administered by VA.  38 C.F.R. 
§ 3.151 (1999).  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993), Black v. Brown, 10 Vet. App. 279 
(1997), Shockley v. West, 11 Vet. App. 208 (1998).  


FINDINGS OF FACT

1.  Carpal tunnel syndrome was not manifest during active 
service or for many years after separation from service.

2.  An organic disease of the nervous system was not manifest 
within one year after separation from service.

3.  Carpal tunnel syndrome is not attributable to service or 
a service connected disability.


CONCLUSION OF LAW

Carpal tunnel syndrome was not incurred in or aggravated 
during the appellant's active service and is not presumed to 
have been incurred or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1131 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).

Organic diseases of the nervous system may be service 
connected although not otherwise established in service, if 
manifested to a compensable degree within one year from the 
date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 1991 & Supp. 1999), 38 C.F.R. §§ 3.307, 
3.309 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (a) (1999).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The claim for service connection for bilateral carpal tunnel 
syndrome is well grounded.  There is evidence of current 
disability; bilateral carpal tunnel syndrome has been 
diagnosed post-service.  Results of bilateral testing in 
service were said to be consistent with carpal tunnel 
syndrome.  As it is unclear from the service medical records 
whether this was a reference to the left limb only, the Board 
finds that for the purpose of well-grounding this claim, that 
bilateral carpal tunnel syndrome was indicated in the 
inservice records.  The examiner in July 1999 indicated that 
the appellant had cervical radiculopathy in service and there 
was a theory of double crush syndrome where cervical 
radiculopathy develops into carpal tunnel syndrome.  This 
evidence is accepted on its face for the purposes of well 
grounding the claim.

The VA has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Service medical records were obtained.  Records were 
obtained from the VA Medical Center in the form of patient 
treatment files.  Private medical evidence was obtained, and 
VA examinations were conducted in June 1995 and May 1997.  An 
additional medical opinion was obtained in July 1999.  The 
appellant offered testimony before the Board in June 1996 and 
a transcript of the hearing was associated with the claims 
folder.  The appellant testified that he felt his June 1995 
VA examination was inadequate and he was afforded an 
additional examination.  Furthermore, there is no indication 
from the appellant or his representative that there is 
outstanding evidence which would be relevant to this claim.

Once the duty to assist has been met, the Board must proceed 
to a merits determination.  At this time, the Board is under 
an obligation to weigh the competent evidence of record.  The 
truth and accuracy of the evidence that established the well 
grounded claim need no longer be accepted.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992).  However, it is necessary for the 
Board to state the reasons and bases for the decision and 
point to a medical basis to support the decision.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant testified before the undersigned in June 1996.  
He reported that carpal tunnel syndrome was discovered during 
a post-service examination in June 1995.  He indicated that 
the diagnosis was later confirmed.  The appellant was a 
military policeman in service and later in stock control and 
as an accounting clerk.  He reported that he never did 
extensive typing or played an instrument such as a piano.  He 
had never experienced any problems with his wrist prior to 
his shoulder injury.  He felt the problems he had in his arms 
and wrists were related to his shoulder.  He had to use a 
cane if he was going to walk a long distance because 
sometimes his right leg gave out on him.  He was told the 
carpal tunnel syndrome was in one hand.  He had surgery on 
one hand.  Dr. W. said that the carpal tunnel syndrome was 
possibly due to using the cane constantly.  When he had 
neurology tests conducted in service in 1980 after he had the 
shoulder surgery, he was told the problem could possibly be 
carpal tunnel syndrome but it was never formally diagnosed.  
Left carpal tunnel syndrome was also noted by VA examiners in 
June 1995.  The appellant's accredited representative argued 
that it was his belief that the carpal tunnel syndrome was 
secondary to the service connected left shoulder condition, 
as there was no evidence that there was any carpal tunnel 
syndrome prior to the shoulder surgery.  His military 
specialties and post-military occupations/unemployment were 
not of the type that would have led to the development of 
carpal tunnel syndrome.

The appellant underwent left shoulder surgery in May 1977 and 
in May 1980.  Service medical records revealed that in 
November 1980, the appellant complained of decreased 
sensation in the left medial forearm, fingers and palmar side 
of the hand off and on since a prior shoulder repair.  There 
was slightly decreased grip strength and some decreased 
sensation on examination.  A rule-out diagnosis of ulnar 
neuropathy was made and nerve conduction studies were 
ordered.  In December 1980 he reported that after sneezing he 
had severe radiating pain down the left arm with numbness.  
He reported a history of a neck injury.  He had weakness and 
was dropping things with his left hand.  Cervical disc 
disease was suspected.  Nerve conduction studies and 
electromyography in December 1980 indicated that there was no 
evidence of cervical nerve root compromise.  The report 
indicated that the results could be consistent with carpal 
tunnel syndrome, but the distal latencies were normal.  In 
May 1982 he complained of left shoulder pain with numbness 
and tingling in his left arm and hand.  On examination there 
was a slight decrease in strength in the left hand.

In April 1987 the appellant had a hyperextension injury to 
his right wrist.  On VA examination conducted in December 
1992, the function of the left arm and hand was normal, 
carpal tunnel syndrome was not diagnosed.

A private orthopedic surgeon, Dr. B. examined the appellant 
in April 1995.  The appellant complained of numbness from his 
neck to his hand.  He dropped things with his left hand.  On 
examination, the left hand exhibited a positive Tinel's and 
Phalens sign.  The examiner thought that the appellant had a 
carpal tunnel syndrome.  He thought that it had arisen since 
the appellant left the service and was not connected.

Nerve conduction studies and electromyography conducted at 
the VA Medical Center in May 1995 revealed bilateral carpal 
tunnel syndrome and early entrapment of the left ulnar 
neuropathy at the level of the left elbow; no cervical 
radiculopathy and no brachial plexopathy.  A later May 1995 
note indicated that the studies needed to be repeated but 
that there was evidence of bilateral carpal tunnel syndrome.

A VA examination was conducted in June 1995.  There was a 
history of intermittent tingling, numbness and burning in the 
left ulnar nerve distribution since approximately 1980.  
There were no known injuries to the cervical spine.  There 
was a history of intermittent tingling, numbness and burning 
discomfort in the left hand with median nerve distribution 
for the prior 2 years, and this probably represented carpal 
tunnel syndrome.  There was no known trauma to the left 
wrist/hand and the appellant reported he had not performed 
any keypunch-type duties in the past.  There was no 
significant motor weakness.  The report of the nerve 
conduction and electromyography studies were reported.  The 
diagnosis was left carpal tunnel syndrome with recent 
evidence of bilateral carpal tunnel syndrome, early 
entrapment syndrome of the left ulnar nerve and no evidence 
of any cervical radiculopathy or brachial plexopathy.

In July 1995 notes he was said to have bilateral carpal 
tunnel syndrome but was only symptomatic on the left.  The 
appellant underwent left carpal tunnel release at the VA 
Medical Center in July 1995.

In response to the Board's April 1997 Remand instructions, a 
VA examination was conducted in May 1997.  After the carpal 
tunnel syndrome surgery, he was not dropping things anymore, 
but had constant numbness in the left ring finger.  He had no 
relief from the left shoulder or left extremity pain even 
after carpal tunnel syndrome surgery.  He exhibited pain at 
the shoulder joint, neck and left upper extremity with left 
upper extremity examination.  The examiner opined that the 
appellant had left cervical radiculopathy.  His 
symptomatology during service was suggestive of left cervical 
radiculopathy, unlikely to be carpal tunnel syndrome.  The 
shoulder surgery likely contributed to the left upper 
extremity neurological symptoms.

A review of the claims folder was conducted in July 1999 by a 
different VA examiner.  All of the medical records were 
examined.  The examiner indicated that the service medical 
records revealed that the appellant had symptoms in service 
related to cervical radiculopathy, manifested by pain in the 
left side of the lateral part of the neck and numbness.  He 
did not complain of definitive carpal tunnel symptoms.  He 
was later examined in detail at the VA Medical Center and 
found to have bilateral carpal tunnel syndrome and the 
possible suggestion of early left ulna neuropathy across the 
left elbow.  With carpal tunnel release, he had improvement 
in the weakness and numbness in three fingers, which 
suggested that he definitely had carpal tunnel syndrome, but 
he continued to have symptoms suggestive of cervical 
radiculopathy.  Shoulder injury/operation usually cause 
problems with the brachial plexus or the axillary nerve, 
which was not seen on examination at any time after the 
surgery.  Therefore, the examiner felt that the symptoms were 
not related to the shoulder surgery.  He definitely had 
carpal tunnel syndrome but if was difficult to say in what 
period he developed it.  There was no way that the symptoms 
of cervical radiculopathy exhibited in service could give 
rise to carpal tunnel syndrome or that the shoulder injury or 
surgery could produce carpal tunnel syndrome.  There is an 
entity called a double crush syndrome in which some patients 
with cervical radiculopathy develop either carpal tunnel 
syndrome or ulnar nerve problems, but this is a controversial 
issue and there is no proof.  It was probably a coincidence.  
This opinion was gathered from an examination of all of the 
files.

The Board finds that the preponderance of the evidence is 
against the claim for service connection for bilateral carpal 
tunnel syndrome.  Although there is an inservice notation 
that study results could be consistent with carpal tunnel 
syndrome, the reporter also indicated that some of the 
results were not consistent.  This notation was no more than 
a "possibility" and a definitive diagnosis of carpal tunnel 
syndrome was not made in service.  For the remainder of the 
appellant's enlistment, carpal tunnel syndrome was not 
diagnosed.  Carpal tunnel syndrome was not diagnosed until 
April 1995 by a private examiner, more than one year after 
separation from service.  Therefore, the Board finds that the 
notation that study results could be consistent with carpal 
tunnel syndrome made in service was sufficient to well ground 
the claim, but no more.  The Board's conclusion is supported 
by the fact that a definitive diagnosis of carpal tunnel 
syndrome was not made until many years after service.  Our 
conclusion is further supported by the medical opinions that 
were added to the record.

When all the evidence is weighed, the preponderance of the 
evidence is against a link between post-service bilateral 
carpal tunnel syndrome and service.  The first examiner to 
diagnose carpal tunnel syndrome post-service, in April 1995, 
concluded that it was not connected to service.  This opinion 
has probative value since it is based on the examiner's 
observation that carpal tunnel syndrome arose well after 
service.  

The Board affords the conclusion of the May 1997 VA 
examination probative value in its consideration.  The 
examiner noted that the appellant still had the same pain in 
his left shoulder, neck and arm even after the carpal tunnel 
syndrome surgery.  It follows then that the pain experienced 
in service was not due to carpal tunnel syndrome.  He 
concluded that the current residual pain was suggestive of 
cervical radiculopathy as was the inservice symptomatology.  
This is a competent medical opinion that supports a finding 
that carpal tunnel syndrome is not service connected.  

Finally the July 1999 medical opinion is given great 
probative value in the Board's consideration because it 
involved a complete review of all of the medical evidence of 
record, including the service medical records and all of the 
treatment records since service.  The examiner concluded that 
the complaints in service were not definitely that of carpal 
tunnel syndrome, and noted that the post-service carpal 
tunnel release did not alleviate the neck and arm pain.  
Again, this leads the Board to the conclusion that the pain 
in service was not related to carpal tunnel syndrome.  
Further, there was no proof that the shoulder surgery caused 
the carpal tunnel syndrome.  This opinion concurs with two 
prior opinions offered by separate examiners.  

With regard to the appellant's contention that he developed 
carpal tunnel syndrome secondary to his use of a cane because 
of his service connected knee disability, a careful review of 
all of the medical evidence does not disclose any competent 
medical examiner that offered that opinion.  There is no 
competent medical opinion that states that there is 
additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition.  Rather, the examiner in July 1999 indicated that 
cervical radiculopathy or the shoulder surgery in question 
would not give rise to carpal tunnel syndrome. 

The only opinion that links post-service carpal tunnel 
syndrome to the inservice shoulder surgery is that of the 
appellant.  The only opinion that links the development of 
carpal tunnel syndrome to the use of a cane for a service 
connected knee disorder has been the representative's.  Lay 
testimony is competent only when it regards features or 
symptoms of injury or illness, but may not be relied upon 
for establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  The 
appellant and his representative lack the medical training 
and expertise to link the post-service development of carpal 
tunnel syndrome to the shoulder surgery or to the use of a 
cane as a secondary cause.  Any statement of the appellant 
as to what a doctor told him is insufficient to establish a 
medical diagnosis.  The connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to 
constitute medical evidence, and therefore, does not support 
service connection.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995), Marciniak v. Brown, 10 Vet. App. 198 (1997).

Therefore, the negative evidence included competent and 
probative medical opinion that there is no link between post-
service carpal tunnel syndrome in either arm to service or to 
a service connected disability, and this outweighs the 
appellant's not competent assertions that there is a link. 

The Board has examined whether the nexus between service and 
carpal tunnel syndrome could be satisfied under the 
provisions of 38 C.F.R. § 3.303(b) (1999); Savage, 10 Vet. 
App. at 495 (1997) by evidence of chronicity or continuity of 
symptomatology.  The chronicity provisions are applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service, or during an applicable 
presumptive period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which under case law of the Court, lay observation is 
competent.  "Chronic" carpal tunnel syndrome was not shown 
during service therefore, chronicity is not established and 
may be legitimately questioned.  38 U.S.C.A. § 1101 (West 
1991); 38 C.F.R. § 3.303 (1999); Brannon v. Derwinski, 1 Vet. 
App. 314, 315 (1991).

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage, 10 Vet. App. at 488 (1997).  
In testimony, the appellant has contended that he had the 
onset of numbness and tingling in his arm and hand after the 
shoulder surgery.  However he also described the later onset 
of loss of grip and has related it to the use of his cane.  
His statements do not support a finding of continuity of 
symptomatology as they describe different symptoms with 
difference onsets and do not show continuity since service.  
Brewer v. West, 11 Vet. App. 228 (1998).  Furthermore, a 
competent medical opinion is necessary to link carpal tunnel 
syndrome to the chronic symptomatology that the appellant has 
testified that he has had since service.  There is none.  The 
competent medical opinions link his arm symptomatology of 
numbness and tingling to left cervical radiculopathy.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied.


REMAND

Increased Rating Left Shoulder

The appeal stems from an August 1993 rating decision that 
confirmed and continued the 20 percent evaluation for post-
operative residuals of left shoulder dislocation.

The Board remanded the appeal in April 1997 for reexamination 
consistent with the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995) and 38 C.F.R. §§ 4.40 and 4.45 (1999); for an 
objective determination of the appellant's handedness, and 
for the development of additional medical records.  The May 
1997 VA examination is inadequate and did not comply with the 
Board's Remand.  

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  38 C.F.R. § 4.69 (1999).  Handedness as 
reported by the VA examiner was by subjective report only.  
Additionally, range of motion in the left shoulder and 
painful movement was reported, however, the examiner failed 
to measure and describe the limitation of motion imposed by 
pain, or weakness, fatigability or incoordination and failed 
to describe pain with active and passive motion.  A Remand by 
the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the Remand 
orders.  Where, as here, the Remand orders of the Board are 
not complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this claim is REMANDED for the following action:

1.  The RO should schedule the appellant 
for a VA examination of the left shoulder 
and must ensure that the report of the 
examination is in full compliance with 
the April 1997 Remand instructions.

2.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  If upon completion of the above action, the claims 
remain denied, the claims should be returned to the Board 
after compliance with all requisite appellate procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

